NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ISAACKY GAVRILOVICH SHARIPOFF,                  No. 20-35184

                Plaintiff-Appellant,            D.C. No. 6:18-cv-01659-MK

 v.
                                                MEMORANDUM*
JASON MYERS, Sheriff; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Oregon
                Mustafa T. Kasubhai, Magistrate Judge, Presiding**

                            Submitted May 18, 2021***

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Isaacky Gavrilovich Sharipoff appeals pro se from the district court’s

judgment dismissing his action against deputies at the Marion County Jail. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to comply with Federal Rule of Civil Procedure 8. McHenry

v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Sharipoff’s

action for failure to comply with Rule 8(a). Despite an opportunity to amend,

Sharipoff’s amended complaint was vague, confusing, and failed to contain a short

and plain statement of the grounds for relief. See Fed. R. Civ. P. 8(a); Cafasso,

U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (a

complaint violates Rule 8 when it is “highly repetitious, or confused, or consist[s]

of incomprehensible ramblings” (citation omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-35184